DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Applicant is advised that should claim 24 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 & 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 next to last paragraph has the lines “using the first transceiver module is adapted (emphasis added) to bidirectionally communicate with other vehicles”.  This seems to be a grammatical typo. Examiner will interpret this next to last paragraph as the following. Each vehicle can have a two communication with the stationary transceiver using the first transceiver module and that each vehicle can communicate with the other vehicles using the second transceiver module.
Claim 34 has a similar indefiniteness problem in its last paragraph.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 & 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilsey et al in view of Electronic Engineering Times article.
A method for operating and/or controlling a system (¶0002) that includes a plurality of vehicles (46 & 46A-J), a central control unit (10-10´´), and at least one stationary transceiver module (30/50 & 50A-C) connected to the central control unit by a bidirectional communications channel (figures 5 & 7 two way parallel arrows; ¶0023 last sentence), the transceiver module having a spatial transmission area (figures 4-7; 42; ¶0036 1st sentence “coverage area”) and/or a transmission cone, each vehicle including a respective transceiver module and/or a respective spatial transmission area for bidirectional communication (parallel arrows in figures 4-7 between vehicles and 30/50 or 50A-C) with the stationary transceiver module and/or another vehicle (abstract last 10 lines & figures 4-8), the respective transceiver module having a controllable light source 18/38 and a light sensor 14, comprising: 
transmitting, by the central control unit  (¶0032), driving orders (e.g. “weather hazards” like icing, “traffic information” like slow or detour, “emergency alerts” like Amber alerts or police incident) to the vehicles via the stationary transceiver module; 
th sentence); and 
transmitting, by the second vehicle, data and/or status information to the central control unit via the first vehicle and the stationary transceiver module (¶0037 ll 1-8);
wherein the controllable light source of at least the stationary transceiver module includes a controllable light source of visible light and the light sensor of at least each vehicle includes a light sensor for visible light (¶0027 ll 9-13 “LEDs”).
In the alternative, Wilsey does not disclose that the LED light is “visible light” or that the “driving orders” position the vehicles. 
The Electronic Engineering Times article on “Visible Light Communications (VLC)” discloses a method for operating and/or controlling a system of a plurality of vehicles. This article describes LED visible light (paragraph 2 page 18 1st two sentences; paragraph 2 page 20 1st sentence) used in a communications system for vehicles that communicates among other things orders that provide cautions, warnings and positioning directions (1st graphic & caption; 2nd graphic page 19).
nd paragraph).     
  At the time the invention was made it would have been well known to one of ordinary skill in this art to design the VLC LED light of Wilsey to transmit driving orders. The motivation for this is well known and would be to disseminate important information and directions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 15 Wilsey discloses that the controllable light source of each vehicle includes a controllable light source of visible light and/or the light sensor of each stationary transceiver module includes a light sensor for visible light (most figures shows two-way exchange of optical signals between vehicles and stationary device).
rd sentence).
Claim 18 Wilsey discloses that the driving order includes a destination, a starting point, a driving route (¶0032 2nd sentence), a velocity (¶0032 4th & 5th sentences), a release for a route section of the driving route, and/or a maximum driving time.
Claim 21 Wilsey discloses further comprising: receiving, by the second vehicle, a driving order from the first vehicle; and forwarding, by the second vehicle, to a .

Allowable Subject Matter
Claims 19-20, 22-23, 33 are allowed.
Claims 24 & 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             /M.C.Z/Primary Examiner, Art Unit 3649